Citation Nr: 1727456	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post excision of lipoma and neuroma of the right knee.

2. Entitlement to a compensable evaluation prior to May 12, 2015, and in excess of 10 percent thereafter, for right knee patellofemoral pain syndrome with degenerative arthritis.

3. Entitlement to a compensable evaluation prior to May 12, 2015, and in excess of 10 percent thereafter, for left knee patellofemoral pain syndrome with degenerative arthritis.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 (mailed in September 2011), November 2011, and June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a March 2013 hearing conducted at the RO.  A transcript of this hearing is of record.

This case was previously before the Board in February 2015, at which time the issues on appeal were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of increased evaluations for bilateral knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran incurred an additional disability as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for status post excision of lipoma and neuroma of the right knee as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

All available treatment records identified by the Veteran have been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, the examinations ordered in the Board's February 2015 remand have been conducted and the reports are deemed adequate.  The appeal was readjudicated in a February 2016 supplemental statement of the case.  There has been substantial compliance with the Board's prior remand instructions, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran contends that he sustained an additional disability, identified as a neuroma of the right knee, nerve damage, and scarring, as a result of a June 2010 surgery for excision of prepatellar bursa (identified as a lipoma) and arthroscopy of the right knee with possible removal of loose body.  At the March 2013 hearing, the Veteran testified that, months following the June 2010 procedure, he continued to experience pain in his right knee and, in approximately July 2011, developed a lump later determined to be a neuroma, which was removed in a second procedure in September 2011.  He further testified that he experiences numbness due to nerve damage and excessive scarring and discoloration due to unnecessarily large incisions.  It is these conditions for which he seeks compensation.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. 

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2016).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2016).

In this case, the record is clear that the Veteran suffered an additional disability that was caused by the June 2010 surgical procedure.  In this regard, an October 2011 VA examination report noted that the Veteran presented with symptoms and confirmed findings of a neuroma after his June 2010 surgery.  A June 2015 VA addendum opinion also identified nerve damage and scarring as additional disabilities as a result of the June 2010 surgery.  The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d) (2016).

The October 2011 VA examiner reviewed the claims file, and determined that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment on part of VA, or an event not reasonably foreseeable.  The VA examiner further noted that the Veteran was explained the risks of the procedure beforehand, and provided her informed consent.  Citing medical literature, the VA examiner noted that development of neuroma is a recognized complication of orthopedic procedures performed on the anterior area of the knee.  He also noted that consent form signed by the Veteran in May 2010 indicated that nerve injury is a possible complication.  Regarding scarring, the examiner noted that an anterior longitudinal incision was made through the prepatellar tissues, which is the preferred type of incision to reduce neuroma formation.

Because the October 2011 VA examiner was not able to review the records related to the September 2011 neuroma removal, which was performed at a private facility, an addendum opinion was sought.  The June 2015 VA examiner, after reviewing the record, also opined that there is no evidence of carelessness, negligence, lack of proper skill or error in judgment on part of VA, or an event not reasonably foreseeable.  In this regard, the examiner noted that scarring from the incision site is an expected outcome from surgery, and damage to the lateral cutaneous nerve is a well-known complication that can occur during knee surgery.  The June 2015 VA examiner also noted that the Veteran's May 2010 consent form included possible complications including nerve damage.

The Veteran has produced no competent medical opinion to suggest that his additional disability of numbness of the upper left arm is related to carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment.  The Veteran testified that he was told by his private physician, Dr. Z., that there was an abundance of scar tissue due to the original incision having been closed incorrectly, and an excessive length of the nerve cut during the surgery.  See Board Hearing transcript at 18.  However, records provided by Dr. Z. do not reflect such an opinion, and the Veteran has not submitted a competent medical opinion to this effect.  The connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, the Veteran's testimony alone regarding what Dr. Z. may have told him may not serve as a competent medical opinion in this case.

Further, the Board acknowledges the Veteran's assertion that the May 2010 consent form he signed did not inform him that additional surgeries may be required "to clean up" after the first surgery, or that he would require injections and wear a stabilizing brace due to worsening arthritis, which he believes is due to the June 2010 and September 2011 surgeries.  See October 2015 statement.  However, the May 2010 consent form did inform the Veteran that the initial procedure may result in complications including, but not limited to, the risk that there would be less than complete recovery of normal function or pain relief.  By signing the consent form, the Veteran acknowledged that someone explained to him how the procedure could help and the things that could go wrong, was informed of alternative treatment or procedures, and provided the opportunity to have any questions he may have had answered.  Further, as noted above, a VA examiner has opined that development of neuroma is a recognized complication of orthopedic procedures performed on the anterior area of the knee, and there is no indication that the September 2011 surgery was required to "clean up" any unexpected consequences of the June 2010 surgery.  Finally, the medical record does not reflect that any of the above mentioned residuals are unforeseeable consequences of the Veteran's procedure. 

The Board acknowledges that the Veteran himself has claimed that she suffers from an additional disability due to VA's negligence or lack of proper care.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition, to include the medical determination of negligence or foreseeability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions by themselves cannot constitute evidence upon which to grant the claim for compensation.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The record contains no competent medical evidence reflecting that any additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  The findings of the VA examiners are more probative than the Veteran's lay assertions and those submitted on his behalf.  Given these facts, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for status post excision of lipoma and neuroma of the right knee, and the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

						(CONTINUED ON NEXT PAGE)



ORDER

Compensation pursuant to the provisions of 38 U.S.C. § 1151 for status post excision of lipoma and neuroma of the right knee as a result of VA treatment is denied.


REMAND

Although the Board regrets the additional delay, another remand is required to ensure VA's complete compliance with the duty to assist the Veteran in the development of his claim.  In the February 2015 remand, the Board instructed that the Veteran be provided a VA examination to address the severity of his service-connected bilateral knee disabilities.  While a VA examination was conducted in May 2015, this examination is now inadequate for rating purposes. 

The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The requirements of Correia also apply in cases where ratings are not predicated on limitation of motion of the affected part.  See Southall-Norman v. McDonald, 28 Vet.App. 346, 351 (2016).  The May 2015 VA examination report does not include any section for specifying ranges of motion as demonstrated on active and/or passive testing or on weight-bearing.  Therefore, as the May 2015 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected bilateral knee disabilities.

Finally, the Veteran's claim for TDIU is impacted by the outcome of his claims for increased evaluations for his service-connected bilateral knee disabilities; therefore, the TDIU claim is inextricably intertwined with increased evaluation appeals.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the claim for TDIU must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected bilateral knee disabilities.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion in BOTH weight-bearing and non weight-bearing positions.  If any such testing cannot be accomplished then the examiner must explain why this is so.  

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the bilateral knees, specifically commenting on the Veteran's assertions of instability and the necessity of wearing a knee brace, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

2. Review the additional development and ensure its compliance with the instruction above.  If the examination report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


